Citation Nr: 0306951	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  99-14 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for hepatitis C with peritoneal adhesions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from September 1948 to 
September 1952.  His claim initially came before the Board of 
Veterans' Appeals (Board) on appeal from a December 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  The Board remanded 
the case to the RO in March 2001 for additional development.  
That development has been completed and the case is once 
again before the Board for review. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim. 

2.  The veteran's disability due to hepatitis C with 
peritoneal adhesions has been manifested by fatigue and mild 
to moderate liver damage, with no evidence of hepatomegaly, 
weight loss, partial obstruction of the small bowel, or 
incapacitating episodes having a total duration of at least 
four weeks during any 12-month period during the pendency of 
his claim.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for hepatitis C with peritoneal adhesions have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.14, 4.113, 
4.114 Diagnostic Codes 7301, 7345 (2000), Diagnostic Codes 
7301, 7354 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an evaluation in excess of 30 percent 
for his service-connected hepatitis C with peritoneal 
adhesions.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, the relevant factual background, and an analysis 
of the issue on appeal.

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 C.F.R.      § 3.159 (2002). 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2002).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

In this case, the Board finds that VA has complied with the 
duty-to-assist requirement of the VCAA.  The veteran 
testified before a hearing officer at the RO in September 
1999, where he indicated that additional medical records 
needed to be obtained.  Thereafter, the RO developed the case 
by requesting those medical records.  The veteran was also 
examined by VA in September 1998 and July 1999 to determine 
the nature and severity of his hepatitis C with peritoneal 
adhesions.  Pursuant to the Board's March 2001 remand, 
additional medical records were obtained and the veteran 
underwent a third VA examination in January 2002.  As a 
result of the above development by the RO and the Board, 
there does not appear to be any outstanding medical records 
that are relevant to this appeal.  

The Board further observes that the discussions in the rating 
decision of December 1998, the statement of the case issued 
in June 1999, the supplemental statements of the case issued 
in December 1999 and December 2002, as well as various 
letters by the RO and the Board have informed the veteran of 
the information and evidence necessary to substantiate his 
claim.  In an April 2001 letter, the RO notified the veteran 
of the development requested in the Board's March 2001 
remand.  The veteran was told he had 60 days in which to 
submit additional evidence or argument in support of his 
claim.  It thus appears that the veteran was notified of the 
evidence, if any, he was expected to obtain and which 
evidence, if any, VA would obtain.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  The December 2002 
supplemental statement of the case also notified the veteran 
of the applicable provisions of the VCAA. 

The Board therefore concludes that the veteran has been 
notified of the evidence and information necessary to 
substantiate his claim and has been notified of VA's efforts 
to assist him.  See Quartuccio, supra.  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claim.  As such, further development is 
not necessary to meet the requirements of 38 U.S.C.A. §§ 5103 
and 5103A.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  Disposition of the veteran's 
claim at the present time is appropriate.


II.  Discussion

The veteran sustained an accidental gunshot wound injury to 
his abdomen while on active duty in Korea.  As a result, he 
underwent a partial gastrectomy and partial removal of his 
intestine.  In October 1953, the RO granted service 
connection for peritoneal adhesions and assigned a 10 percent 
evaluation.  

In June 1998, the veteran filed a claim for service 
connection for hepatitis C as a result of a blood transfusion 
he received following his gunshot wound injury.  In a 
December 1998 rating decision, the RO granted service 
connection for hepatitis C.  However, rather than assigning a 
separate disability evaluation for hepatitis C, the RO 
evaluated this condition together with the veteran's service-
connected peritoneal adhesions.  See 38 C.F.R. § 4.114 
(1998).  The RO characterized the disability as "hepatitis C 
with peritoneal adhesions" and determined that a 10 percent 
evaluation was appropriate.  The veteran appealed that 
decision and requested a higher evaluation.  

Since the veteran's claim arises from his disagreement with 
the initial evaluation assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging", with equal consideration for the entire body of 
evidence.  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern). 

A.  Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3; 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 

During the course of the veteran's appeal, regulations 
pertaining to liver and digestive disorders were revised.  
When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  VA's General Counsel has held 
that where a law or regulation changes during the pendency of 
a claim for increased rating, the Board should first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  VAOPGCPREC 3-2000 (2000).

The veteran's disability due to peritoneal adhesions was 
initially evaluated as 10 percent disabling under Diagnostic 
Code (DC) 7301.  This code was not changed as a result of the 
revisions on July 2, 2001.  Under this code, a 10 percent 
evaluation was assigned for a moderate disability, i.e., 
pulling pain on attempting work or aggravated by movements of 
the body, or occasional episodes of colic pain, nausea, 
constipation (perhaps alternating with diarrhea) or abdominal 
distension.  A 30 percent evaluation was assigned for a 
moderately severe, i.e., with partial obstruction of the 
small bowel manifested by delayed motility of barium meal and 
less frequent and less prolonged episodes of pain.  A 50 
percent evaluation, the highest afforded under this code, was 
assigned for a severe disability, i.e., with definite partial 
obstruction of the small bowel shown by X-ray, with frequent 
and prolonged episodes of severe colic distension, nausea or 
vomiting, following severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with drainage.  38 C.F.R. § 
4.114, DC 7301.

However, 38 C.F.R. § 4.114 was amended and DCs 7311, 7312, 
7343, 7344, and 7345 were revised.  Under new DC 7311, 
residuals of liver injury should be separately evaluated 
under the provisions of DC 7312 (cirrhosis of the liver), DC 
7345 (chronic liver disease without cirrhosis), or DC 7301 
(adhesions of the peritoneum), depending on the nature of the 
residuals manifested.  DC 7313 was removed and DCs 7351 and 
7354 were added.  Prior to the July 2, 2001 regulatory 
change, DC 7345 (under which the veteran's hepatitis is 
currently rated), was the appropriate rating code for 
infectious hepatitis.  Following the regulation change, DC 
7345 was amended and is currently used to rate chronic liver 
disease without cirrhosis, to specifically exclude hepatitis 
C.  Hepatitis C is now evaluated under DC 7354.

The veteran is currently rated 30 percent disabled under DC 
7345.  Under DC 7345, in effect prior to July 2, 2001, a 30 
percent rating was assigned for minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of lesser degree and frequency but necessitating dietary 
restriction or other therapeutic measures.  A 60 percent 
evaluation was warranted for moderate liver damage and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue, and mental depression.  Finally, a 100 percent 
rating was assigned for marked liver damage manifested by 
liver function test and marked gastrointestinal symptoms, or 
with episodes of several weeks duration aggregating three or 
more a year and accompanied by disability symptoms requiring 
rest therapy.  38 C.F.R. § 4.114; DC 7345 (2001).

Following the regulatory change on July 2, 2001, DC 7354 
provides a 20 percent evaluation for daily fatigue, malaise, 
and anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication; or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  38 C.F.R. §§ 4.114; DC 7354 (2002).

A 40 percent evaluation is warranted for daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly; or incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  Id. 

A 60 percent evaluation is assigned for daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly; or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  Id.

Finally, a 100 percent evaluation is assigned for near-
constant debilitating symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain).  Id. 

For purposes of rating hepatitis C, an "incapacitating 
episode" means a period of acute signs and symptoms severe 
enough to require bed rest and treatment by a physician.  38 
C.F.R. § 4.114, Note (2) following DC 7354 (2002).

According to the provisions of 38 C.F.R. § 4.113, there are 
diseases of the digestive system, which, while differing in 
the site of pathology, produce a common disability picture 
characterized in the main by varying degrees of abdominal 
distress or pain, anemia and disturbances in nutrition.  38 
C.F.R. § 4.113.  Consequently, certain coexisting diseases in 
this area do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding, as outlined in 38 C.F.R. § 
4.14.  

In turn, VA regulation provides that ratings under DCs 7301 
to 7329 inclusive, 7331, 7342, and 7345 to 7348 inclusive 
will not be combined with each other.  Rather, a single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where warranted by the overall 
severity.  38 C.F.R. § 4.114.



B.  Analysis

The record shows that the veteran was examined by VA in 
September 1998 to determine the etiology of his hepatitis C.  
Except for tiring easily, the veteran indicated that he was 
generally asymptomatic, with no vomiting, nausea or abdominal 
pain.  He denied any history of muscle weakness or GI 
bleeding.  A physical examination revealed that his build and 
nutrition were normal.  No history of weight loss was 
reported.  His abdomen was flat and soft with no tenderness, 
and bowel sounds were normal.  His liver was not enlarged.  
The examiner stated that the veteran was not symptomatic.  
Laboratory findings revealed a total protein level of 7.9 
(with a reference range of 6.0 to 8.5) and an albumin level 
of 4.0 (with a reference range of 3.5 to 5.5).  The diagnosis 
was history of positive hepatitis C virus. 

In a June 1999 letter, K.M., MB, FRCPI, stated that the 
veteran had been relatively asymptomatic from his chronic 
hepatitis C but that he was now beginning to complain of 
severe fatigue, which was confirmed by the veteran's wife.  
The veteran told Dr. K.M. that he once had tremendous energy, 
but that now required two to three naps during the day and 
found it difficult to do more than minor physical tasks.  Dr. 
K.M. said there was no current evidence of major liver 
decompensation.  In conclusion, Dr. K.M. indicated that the 
veteran's primary problem was chronic fatigue, with no 
evidence of major hepatic decompensation.  In a July 1999 
letter, Dr. K.M. explained that he had reviewed the rating 
criteria in the statement of the case and believed the 
veteran was "now in the 60 percent range because he has 
severe fatigue related to his Hepatitis C."

At a July 1999 VA examination, the veteran stated that he 
noticed increased fatigability over the last several years 
but that his weight had remained constant.  A physical 
examination revealed that the veteran ambulated well and 
appeared normal.  His abdomen was soft with no tenderness, 
and no abdominal arthritis was present.  His liver was not 
enlarged.  Laboratory findings revealed a total protein level 
of 7.4 (with a reference range of 6.0 to 8.5) and an albumin 
level of 3.6 (with a reference range of 3.5 to 5.5).  The 
diagnoses included (1) gunshot wounds of the stomach status 
post partial gastrectomy and partial intestinal resection, 
1951, with no significant residual; and (2) history of 
hepatitis C.  

At a September 1999 hearing, the veteran testified that he 
felt depressed, tired easily for no reason, and had to watch 
what he ate.  If said he avoided alcohol and greasy foods and 
would vomit after eating anything that was not on his diet.  
However, he denied abdominal pain if he followed his diet.  
He stated that he slept from 9:00 p.m. to 7:00 a.m., that he 
took several naps a day, and that he was active approximately 
five to six hours a day.  He indicated that a recent 
ultrasound of his liver showed evidence of enlargement and 
cirrhosis.  The veteran's wife testified that they were told 
by a private physician that the veteran had moderate liver 
damage.  

The record shows that the veteran received treatment for 
hepatitis C at Metrohealth Medical Center from 2000 to 2001.  
A February 2000 report noted that the veteran still had 
significant fatigue at times and required prolonged sleep; 
however, no other sign of deterioration was reported.  A 
physical examination showed that the abdomen was normal, with 
no tenderness or masses.  Enlargement of the liver was not 
shown.  The examining physician concluded that there was no 
clinical evidence of cirrhosis.  When seen in August 2000, it 
was noted that the veteran suffered from fatigue and loss of 
energy but that he was still reasonably active. 

The veteran underwent an extensive examination at Metrohealth 
Medical Center in March 2001 to determine the severity of his 
hepatitis C.  The examining physician noted that the veteran 
slept a lot during the day, but that he liked to sleep and 
remained active.  It was also noted that the veteran had 
deliberately lost 10 pounds, which the examiner said was 
encouraging.  A physical examination revealed no signs of 
hepatic encephalopathy, specifically no asterixis was 
present.  The abdomen appeared normal except for a scar from 
the prior surgery.  There was no detectable splenomegaly or 
hepatomegaly, no signs of ascites, and no masses or 
tenderness.  It was noted that a recent ultrasound was 
normal, although the veteran may have early cirrhosis or low 
grade chronic hepatitis C based on elevated liver enzymes.  
It was noted, however, that the veteran was feeling 
reasonably asymptomatic.  Finally, a September 2001 radiology 
report showed no liver lesion or ascites.  

The veteran was also treated at a VA medical center from 2000 
to 2001 for various disabilities, including hypertension, 
diabetes and hepatitis C.  However, most of the treatment 
records pertained to diabetes.  Relevant to this appeal are 
treatment records dated April 2000 and August 2001, wherein 
the veteran denied depression.  In a July 2000 report, it was 
noted that the veteran was trying to lose one to two pounds 
per week until he reached his ideal body weight.  

When examined by VA in January 2002, the veteran's current 
symptoms included chronic fatigue; nausea and abdominal 
cramping with alcohol; and frequent bowel movements (three to 
six per day), which correlated with eating.  It was noted 
that the veteran's weight had remained stable, with no 
evidence of emesis or GI bleeding.  The veteran also reported 
drug and food sensitivities since his abdominal surgery, 
manifested by nausea, loss of appetite, and abdominal 
cramping and pain.  The veteran denied depression but 
reported emotional lability.  He explained that he had become 
increasingly fatigued over the last several years and often 
took naps during the day.  He was able to work three to four 
hours at a time before having to rest.  A physical 
examination revealed that the abdomen was soft and non-
distended.  Some minimal tenderness was present with 
palpation.  Bowel sounds were normal with no rebound.  Liver 
and spleen size appeared normal.  

Based on these findings, the examiner concluded that the 
veteran had hepatitis C manifested by progressive fatigue 
based on the history provided by the veteran, his wife and 
clinical notes by Dr. K.M.  The examiner also noted that 
there were biochemical markers (elevated protime, diminished 
albumin and low platelets) as well as physical findings 
(angiomata) which generally accompany patients with 
cirrhosis.  The examiner suspected that the veteran had 
Childs class A cirrhosis, which was consistent with mild to 
moderate liver damage at most.  However, no evidence of liver 
cancer was shown.  The examiner also commented that the 
veteran did not suffer from depression or confusion, but had 
longstanding emotional lability as a result of his hepatitis 
infection.  In addition, disturbances of the GI tract and 
sensitivities to foods and medicines were most likely related 
to his prior surgery and not to hepatitis.  

1.  Former Criteria

Applying the applicable criteria outlined above to the facts 
of this case, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
the veteran's disability due to hepatitis C with peritoneal 
adhesions since the initial grant of service connection.  
Prior to July 2, 2001, peritoneum adhesions were evaluated 
under DC 7301, and hepatitis C was evaluated under DC 7345.  
Separate evaluations were not permitted during this period 
under these code provisions.  Instead, a single evaluation 
was assigned under the diagnostic code which reflected the 
predominant disability picture.  

The evidence in this case shows that the veteran's hepatitis 
C constitutes the predominant disability picture.  For 
instance, no evidence demonstrates that the veteran's 
peritoneum adhesions could be characterized as severe as 
defined under DC 7301, because there is simply no evidence of 
any obstruction of the small bowel, with frequent and 
prolonged episodes of severe colic distension, nausea or 
vomiting, following severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with drainage.  38 C.F.R. § 
4.114, DC 7301.  Therefore, prior to July 2, 2001, the Board 
need only consider DC 7345 in evaluating the veteran's 
hepatitis C with peritoneal adhesions.

The Board finds that the preponderance of the evidence is 
against an evaluation in excess of 30 percent for the 
veteran's hepatitis C under DC 7345.  As noted, the next 
higher evaluation of 60 percent requires a showing of 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
It is unclear in this case whether the veteran suffers from 
moderate liver damage.  The January 2001 examination report 
noted that the veteran had Childs Class A cirrhosis, which 
the examiner indicated was indicative of "mild to moderate 
at most liver damage."  Even assuming for discussion 
purposes that Childs Class A cirrhosis constitutes moderate 
liver damage, what is still lacking is evidence of disabling 
recurrent episodes of gastrointestinal disturbance, fatigue, 
and mental depression, as required for a 60 percent 
evaluation under DC 7345.  The veteran's primary symptom 
involves fatigue.  However, the evidence not show that his 
fatigue as been disabling.  Evidence of record shows that the 
veteran sleeps approximately ten hours a night and takes 
several naps during the day.  Nevertheless, medical 
professionals at Metrohealth Medical Center have indicated 
that the veteran has remained relatively active.  Therefore, 
disabling fatigue does not appear to have been shown.  
Moreover, even if the veteran's fatigue is considered 
disabling, evidence of disabling gastrointestinal disturbance 
and mental depression must also be shown.  In this regard, 
although the veteran testified that he suffers from 
depression, he specifically denied any history of depression 
when seen by VA in April 2000, August 2000, and January 2002.  
The veteran has also reported gastrointestinal disturbance 
(i.e., nausea and abdominal cramping), but only with certain 
foods and alcohol.  Since the veteran does not drink alcohol 
and adheres to a strict diet, he does not suffer from 
significant gastrointestinal problems.  To illustrate, the 
veteran denied vomiting, nausea and abdominal pain when 
examined in September 1998.  At his hearing he denied 
abdominal pain because he followed a strict diet.  The 
January 2002 VA examination report also noted that the 
veteran suffered from nausea and abdominal cramping with 
alcohol, which the veteran no longer consumes.  In light of 
these findings, it is evident that the veteran does not meet 
the criteria for an evaluation in excess of 30 percent for 
his hepatitis C under DC 7345. 

2.  Revised Criteria

Effective July 2, 2001, the Board finds that the veteran's 
peritoneal adhesions and hepatitis C could be assigned 
separate ratings.  Section 4.114 of title 38 of the Code of 
Federal Regulations has remained unchanged during the 
pendency of the veteran's claim and provides that ratings 
under DCs 7301 to 7329 inclusive, 7331, 7342, and 7345 to 
7348 inclusive will not be combined with each other.  Rather, 
a single evaluation will be assigned under the diagnostic 
code which reflects the predominant disability picture, with 
elevation to the next higher evaluation where warranted by 
the overall severity.  38 C.F.R. § 4.114.  Accordingly, VA 
regulation does not prohibit separate ratings under DC 7301 
and DC 7354.  Therefore, effective July 2, 2001, the Board 
finds that the veteran's peritoneal adhesions and hepatitis C 
potentially could be assigned separate ratings.  

Nevertheless, the Board points out that separate ratings 
under the revised criteria are not more favorable at this 
time because they do not afford the veteran a combined 
evaluation in excess of 30 percent for his disability due to 
hepatitis C with peritoneal adhesions.  Although a separate 
10 percent evaluation could now be assigned for peritoneal 
adhesions, the Board finds that the veteran's hepatitis C 
alone does not meet the criteria for a rating in excess of 20 
percent under the revised Rating Schedule.  Thus, a 30 
percent combined rating for these disabilities would remain 
in effect.  See 38 C.F.R. § 4.25, Table I (2002).

In determining that a 20 percent evaluation for the veteran's 
hepatitis C under new DC 7354 could be assigned, the Board 
points out that there is no 30 percent evaluation under this 
diagnostic code, and that the next higher evaluation of 40 
percent is assigned for hepatitis manifested by daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly; or incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  38 C.F.R. § 4.114, DC 7354.  

No medical evidence suggests, nor has the veteran alleged, 
that he suffers from incapacitating episodes having a total 
duration of at least four weeks during the past 12-month 
period.  As noted, an "incapacitating episode" means a period 
of acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.  38 C.F.R. § 4.114, Note (2) 
following DC 7354.  Moreover, while the veteran has described 
fatigue and malaise, there is simply no evidence of anorexia 
or weight loss (or other indication of malnutrition) due to 
hepatitis.  Medical professionals have described the veteran 
as appearing in good health.  Although it was noted at a 
March 2001 examination that the veteran had lost 10 pounds, 
the examiner clarified that this weight loss was intentional.  
A July 2000 VA outpatient treatment report also confirmed 
that the veteran was attempting to lose weight because of his 
diabetes.  Thus, neither minor weight loss due to hepatitis C 
nor anorexia has been shown.  Finally, hepatomegaly has not 
been clinically shown.  Hepatomegaly is enlargement of the 
liver.  Dorland's Illustrated Dictionary, 754 (27th ed. 
1994).  The veteran's liver appeared normal in size when seen 
by a VA examiner in January 2000 and by a physician at 
Metrohealth Medical Center in February 2000.  Accordingly, 
the preponderance of the evidence would be against an 
evaluation in excess of 20 percent for the veteran's 
hepatitis C under DC 7354.

Finally, the Board points out that the preponderance of the 
evidence would be against an evaluation in excess of 10 
percent for the veteran's peritoneal adhesions.  Under DC 
7301, a 30 percent evaluation is warranted for peritoneal 
adhesions that are moderately severe, i.e., with partial 
obstruction of the small bowel manifested by delayed motility 
of barium meal and less frequent and less prolonged episodes 
of pain.  In this case, partial obstruction of the small 
bowel has not been shown.  Thus, the Board finds that a 
separate 10 percent evaluation for the veteran's peritoneal 
adhesions would be appropriate under the revised criteria if 
the Board were to separately evaluate the veteran's hepatitis 
C from his peritoneal adhesions.  As noted above, however, 
since the veteran's hepatitis C symptomatology only meets the 
criteria for a 20 percent rating under new DC 7354, the 
overall combined rating still would not be in excess of 30 
percent.  Thus, the Board has determined that neither the new 
nor the old criteria are more favorable at this time when the 
demonstrated symptomatology is compared with both sets of 
rating criteria.  Therefore, since a higher evaluation under 
the revised criteria is not in order at this time, the Board 
will not disturb the currently assigned 30 percent evaluation 
under the old criteria with the understanding that the new 
criteria could in the future potentially be more favorable 
should the veteran's condition worsen such that higher 
separate evaluations for his hepatitis C and peritoneal 
adhesions could be assigned at that time.   



3.  Conclusion

In conclusion, the Board finds that the preponderance of the 
evidence is against an initial evaluation in excess of 30 
percent for the veteran's hepatitis C with peritoneal 
adhesions.  Accordingly, the record does not present an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000).  Hence, the 
appeal is denied.

C.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  In the 
instant case, the record shows that the veteran has long 
since retired from work.  There is also no evidence that the 
veteran has required hospitalization as a result of his 
hepatitis C with peritoneal adhesions since filing his claim 
in June 1998.  Thus, further development in keeping with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

An initial evaluation in excess of 30 percent for hepatitis C 
with peritoneal adhesions is denied.
 



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

